This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1999-2000 reporting period.
The commission’s report recommended imposition of a sanction against the respondent in the total amount of $680 for noncomplianee in the 1999-2000 reporting period. Furthermore, the commission’s report recommended that the respondent be suspended from the practice of law pursuant to Gov.Bar R. X(5)(A)(4), for violation of Gov.Bar R. X for the third consecutive reporting period, and for continuous and ongoing noncompliance with Gov.Bar R. X during the last three reporting periods. On November 14, 2001, this court issued to the respondent an order to show cause why the commission’s recommendation should not be adopted and an order so entered against the respondent. Respondent filed no objections to the commission’s recommendation and this cause was considered by the court.
It appearing to the court that respondent, Robert Bruce Selnick, was permanently disbarred from the practice of law on December 19, 2001,
IT IS ORDERED by the court that, within thirty days of the date of this order, respondent shall pay to the Commission on Continuing Legal Education, by certified check, bank check or money order, a sanction fee which is hereby imposed in the total amount of $680.